Citation Nr: 0739547	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1974

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal after finding new and material evidence had been 
received to reopen the previously denied claim of service 
connection for coronary artery disease.  The Board first 
considered this appeal in June 2006, found new and material 
evidence had been received to reopen the claim and remanded 
it for, inter alia, a VA examination.  The requested action 
was taken and the appeal was returned to the Board for 
review.

In April 2006, the veteran appeared and testified at a Travel 
Board hearing and the transcript is associated with his 
claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's heart condition is attributable to his 
periods of active service.


CONCLUSION OF LAW
 
A heart condition, to include coronary artery disease, is 
attributable to the veteran's active service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002) ; 38 C.F.R. §§ 
3.102 3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran seeks service connection for a heart condition, 
to include coronary artery disease.  It is contended that his 
heart condition had its onset while in service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Coronary artery disease is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

While in service the veteran underwent treatment for chest 
pain and shortness of breath.  In fact, in May 1973, he was 
hospitalized complaining of chest pain and numbness of his 
left arm and hand.  He initially was diagnosed as having 
angina and had a cardiac monitor.  The final diagnosis was 
that of lower chest pain of undetermined etiology and no 
evidence of cardiac disease.  

The veteran's February 1974 retirement medical examination 
noted in-service treatment for shortness of breath, chest 
pains and heart trouble.  This retirement examination also 
included an EKG report which was found to be normal.  A 
narrative, issued later that same month, reflected the 
veteran's May 1973 treatment for chest pain.  The narrative 
noted that the veteran was hospitalized for anterior left 
chest pain.  His electrocardiogram revealed transient 
abnormalities that were nonspecific in nature.  The cardiac 
enzymes were within normal limits.  At the time of the 
treatment, the physician opined that the chest pain 
experienced by the veteran was of undetermined etiology.  At 
the time of the retirement examination, the veteran advised 
that he had not experienced any chest pain since the 1973 
incident, but he continued to experience dyspnea upon 
exertion. 

Also at the time of his retirement examination, the veteran 
reported his medical history as including shortness of breath 
and pain or pressure in his chest.  He also defined his 
health as "good" followed by a question mark.  

In March 1998, the veteran sought treatment for a heart 
condition.  The physician's impression was that he had mild 
to moderate hypokinesia of his left ventricle and 
calcification of the aortic and mitral valves. 

The veteran was subsequently diagnosed as having, and treated 
for, coronary artery disease.  Additionally, in April 2001, 
he was diagnosed as having chronic dyspnea upon exertion that 
was secondary to his coronary artery disease, mild left 
ventricle dysfunction, and chronic obstructive pulmonary 
disease (COPD).  In November 2001, the veteran underwent 
bypass surgery.

In October 2001, the veteran's treating physician submitted 
an opinion as to the etiology of the veteran's coronary 
artery disease and congestive heart failure.  He reviewed the 
veteran's in-service hospitalization record and noted that 
there were differences in his 1973 EKG that were not present 
on his prior in-service EKGs.  He opined that it was "quite 
probable" that his atherosclerotic heart disease began while 
in service.  

In May 2002, the veteran underwent a VA examination regarding 
his heart condition, but the examiner made no opinion as to 
the etiology of the veteran's claimed heart condition.  

In April 2006, the veteran credibly testified at his Travel 
Board hearing in St. Petersburg, Florida.  He indicated that 
when he sought treatment for chest pain in 1998, he felt the 
same pain as in 1973.  The veteran testified that he could 
not perform the in-service physical fitness tests and was 
given medical excuses by physicians so he did not have to 
perform the fitness tests.  The veteran recalled that no 
reason was listed on his medical excuses, but believed it was 
given because the physician was afraid something would happen 
to him.  

In June 2007 the veteran underwent another VA examination.  
The examiner opined that it was highly unlikely that the 
veteran's cardiac condition was caused by or related to his 
in-service chest pains.  He noted that the veteran's 1973 
treatment for chest pains was atypical and had resolved 25 
years before the onset of his coronary artery disease.  At 
the time of the June 2007 VA examination, the examiner had 
not reviewed the veteran's claims file, but in July 2007, she 
did review it and confirmed her June 2007 opinion.  

A review of the medical evidence of record shows in-service 
treatment for chest pains and arm numbness.  After reviewing 
his in-service hospitalization records, the veteran's private 
treating physician opined that it was probable that the 
veteran's current heart condition was related to his in-
service complaints of chest pain.  The VA examiner found it 
unlikely that the current heart condition was related to 
service.  The Board finds, however, that the differing 
medical opinions as to the link between veteran's current 
heart condition and service are at least in equipoise and all 
reasonable doubt is resolved in favor of this 20-year 
veteran.  Therefore, service connection for coronary artery 
disease is granted.


ORDER

Service connection for a heart condition, to include coronary 
artery disease, is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


